10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

MCGREGOR W. SCOTT

United States Attorney JUN 1 2019

PAUL A. HEMESATH CLERK, U.S. DISTRICT COURT
Assistant United States Attorney eastenn DISTRICT OF CALIFORNIA
501 I Street, Suite 10-100 By BUI CLERK

Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

 

 

 

 

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. . 2:18-MJ-0113 EFB
Plaintiff,
Vv.
[PROPOSED] ORDER TO UNSEAL CASE

ZACHARY BURTON LANE,

Defendant,

The government’s request that this case be unsealed is GRANTED.
Dated: ZLE.
YO Ye - “FIX EDMOND F. BREXNAN
U.S. Magistrate Judge

 

 

 
